Citation Nr: 1439283	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for Meniere's disease.

6.  Entitlement to service connection for an acquired psychiatric disability, claimed as to include posttraumatic stress disorder, anxiety disorder, and major depressive disorder.

7.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

8.  Entitlement to a compensable rating for residual scar of breast fibroid removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a July 2013 hearing held by videoconference before the undersigned Veterans Law Judge (VLJ).  

The Veteran's appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran testified during her July 2013 Board hearing that she is currently employed full-time; she has not alleged that she is unemployable on account of her service-connected disabilities.  The Board thus finds that further consideration of whether a TDIU is warranted under Rice is not required.

In January 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received later that month.  Thereafter, the Veteran was informed that the Board had requested a specialist's opinion in conjunction with the adjudication of her appeal, provided him a copy of that opinion and indicated that she was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  

The issues of entitlement to an increased rating for a left knee disability and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and for tinnitus was denied by the November 2001 rating decision; the Veteran did not file a notice of disagreement with that decision or submit documentation constituting new and material evidence within the one-year appeal period following that decision.

2.  Evidence submitted since the November 2001 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

3.  Current diagnoses of bilateral hearing loss and tinnitus are of record.

5.  The evidence does not relate the Veteran's bilateral hearing loss to her military service.

6.  The evidence relates the Veteran's tinnitus to her military service.

7.  The Veteran's residual scar of breast fibroid removal disability is painful on examination.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus are new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for a 10 percent rating, but no greater, for fibroids of the breast have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7819 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  March 2009, May 2009, and July 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although these letters do not address the evidence required to reopen the Veteran's claims for hearing loss and tinnitus, no prejudice resulted as the claims are being reopened.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The VHA opinion obtained in January 2014 are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The VHA opinion is adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Pertinent procedural regulations provide for reopening a claim of service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. 

Service connection for bilateral hearing loss and tinnitus was denied in a November 2001 rating decision.  Within one year of this determination, the Veteran did not express disagreement with these denials, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the November 2001 rating decision is final.

Evidence submitted and obtained since the November 2001 rating decision raises a reasonable possibility of substantiating the Veteran's claims, to include the July 2013 Board hearing testimony and VA treatment records dated beginning in June 2008.  Accordingly, the Veteran's claims for service connection for hearing loss and tinnitus must be reopened.

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of the Veteran's service treatment records does not reveal documented hearing loss in service or at service separation.  There is also no postservice evidence of record, dated within one year of the Veteran's service separation, showing bilateral hearing loss that manifested to a compensable degree.  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records include an April 1993 record showing that after an April 1993 in-service flight, she experienced decreased hearing, vertigo, and echoing of voices; Eustachian tube dysfunction was diagnosed.  At the December 1993 service separation examination, anecdotal sensory hearing loss was reported to the examiner, but not clinically documented on examination.  The December 1993 report of medical history reiterated the Eustachian tube dysfunction diagnosis from April 1993.  

After service, the Veteran was treated for an upper respiratory infection (URI) in October 2000 during which she experienced left ear pressure.  Examination of the left ear was normal including a 30 decibel screener.  November 2000 audiometry showed "definite" left low-tone hearing loss, which the clinical was reasonably sure was viral in origin.  After undergoing a December 2000 MRI, the clinician concluded that at her age, with the history of the possible viral URI at the onset, it certainly pointed to viral etiology the most likely cause.  Mild low-tone hearing loss was again noted in April 2001, July 2001, and December 2001 VA records, the last of which again found that the hearing loss was at least as likely as not related to the viral illness.

At a June 2008 visit, the Veteran reported a gradual onset of hearing loss in the left ear in the late 1990s.  Audiometric testing showed normal right ear hearing and moderately severe to moderate mixed left ear hearing loss.  The assessment was that the asymmetric hearing loss could be secondary to an underlying disease.  At an August 2008 consult, the Veteran reported that her ear problems began in 1980s when she noticed onset of hearing loss in left ear, which has been gradually progressive.  Further records dated through January 2010 showed continued findings of normal right ear hearing and left ear hearing loss.  

In August 2010, a VA clinician found that the Veteran's hearing acuity had improved over time, and that if hearing loss was from acoustic trauma, would be unlikely to have improved since 2008.  A February 2011 VA record similarly noted that recent audiograms showed improvement (last 18-24 months).  At the July 2013 Board hearing, the Veteran reported that her hearing loss onset during service.

However, the evidence does not relate the Veteran's hearing loss to her military service.  The January 2014 VHA specialist found that it was not at least as likely as not that any of the Veteran's hearing loss was related to or had its onset in service, and that it was not at least as likely as not that her hearing loss was directly (caused by) or proximately (aggravated by the natural progression of the condition) of a service-connected disability.  Other than one audiogram in 2008 which revealed low frequency left sided hearing loss, subsequent audiograms have revealed only mild, high frequency left ear hearing loss; as such, there is no evidence of service-related hearing loss.  Further, the symptoms in April 1993 are consistent with an episode of Eustachian tube dysfunction, but there is no apparent relationship between her current reports of hearing loss and her military service.  This is the only competent medical opinion of record and is supported by the evidence of record as discussed above.  For these reasons, the Veteran's claim cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

At her July 2013 Board hearing, the Veteran reported that her tinnitus (described as ringing in the ears) first occurred on active duty, and became progressively worse, albeit intermittent, since that time.  Tinnitus is a subjective disability, as its existence is generally determined by whether or not a veteran claims to experience it; for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's subjective report of tinnitus thus constitutes competent evidence of the disorder.  Id.   

After review of the evidence of record, the Board finds that the competent and credible evidence of record supports a grant of the Veteran's claim.  The Veteran has repeatedly asserted that she experienced tinnitus in service and has since that time.  The remaining medical and lay evidence of record does not dispute this.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Although the tinnitus is not documented in her service treatment records, those records also do not show that she denied experiencing tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The post-service evidence of record dated through February 2011, as well as the July 2013 Board hearing transcript, reflects continued reports of tinnitus.  For these reasons, service connection for tinnitus is warranted.

Meniere's Disease

An April 1993 service record reflects that after an in-service flight, the Veteran reported experiencing decreased hearing, vertigo, and echoing of voices; Eustachian tube dysfunction was diagnosed.  That Eustachian tube dysfunction was also noted as part of the Veteran's December 1993 report of medical history.  The Board notes that the September 1994 rating decision denied service connection for Eustachian tube dysfunction on the basis that there was no residual disability found on examination.  Approximately 8 years after active duty service, October 2000 and November 2000 VA records reflect treatment for various symptoms accompanying an upper respiratory infection.  A November 2000 magnetic imaging test (MRI) was normal.  In April 2001, she again reported vertigo; combined with her complaints of low-tone sensorineural hearing loss, the clinician indicated that they "may be looking at Meniere's disease."  A July 2001 ENG test was normal, showing no gaze, spontaneous or positional nystagmus, and a negative Dix-Hallpike test for benign paroxysmal positional vertigo (BPPV).  

At a June 2008 visit, the Veteran reported a history of dizziness described as an imbalance with occasional falls cited, and a recent episode of true vertigo with room spinning followed several days of nausea and vomiting.  An August 2008 ENT consult noted a few episodes of vertigo over the years, intermittently, and sometimes with years passing between episodes.  In the mid 1990s, during one episode, she became very vertiginous for an hour or so and then felt bad the rest of the day.  The assessment was dizziness, probably labyrinthine, which might be a variant of Meniere's.  An August 2008 VA record noted vertigo, and balance function testing was planned.  However, in January 2009, vestibular testing was negative, and the VA clinician stated that she "may have" Meniere's disease.  

A July 2009 VA record continued to note that the Veteran experienced vertigo 2-3 times per month, but testing for vestibular disorder was negative.  VA records dated in July 2009 and January 2010 continue to note the Veteran's report of occasional vertigo and dizziness, with the possibility of Meniere's.  An August 2010 VA record noted that the Veteran's vertigo is not typical for Meniere's.  A February 2011 VA record noted improvement in the Veteran's hearing acuity, but that she continued to experience tinnitus and left ear fullness with episodes of dizziness.  The clinician's opinion was that the Veteran's symptoms were not classic for Meniere's disease, but that she "may be" exhibiting early symptoms.

At her July 2013 Board hearing, the Veteran testified that a VA clinician told her that her Meniere's could be the result of in-service viral infection, and asserted that Meniere's had been diagnosed in 2011 by a VA clinician.  Finally, the January 2014 VHA opinion concluded that the Veteran's clinical picture did not support a diagnosis of Meniere's disease.  Although she had an episode of muffled hearing, tinnitus, and vertigo in April 1993 while flying in a helicopter, that was diagnosed as Eustachian tube dysfunction.  The current symptoms are simply not consistent with Meniere's disease and there is no apparent relationship between these symptoms and the Veteran's military service.  

Here, the record documents the Veteran's reports of vertigo during service, assessed as Eustachian tube dysfunction occurring during an April 1993 in-service flight, and her post-service reports of vertigo and dizziness, among other symptoms, after an October 2001 viral infection.  However, the evidence does not establish a current diagnosis of Meniere's disease.  The record documents that on each of the occasions where Meniere's was suspected, due to the constellation of symptoms, testing revealed that her clinical picture was inconsistent with such a diagnosis.  Further, the only competent medical opinion of record, that provided by the January 2014 VHA specialist, concluded that a diagnosis of Meniere's disease was not warranted.  Without competent evidence of a chronic disability, service connection for the claimed disability cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  For this reason, the Veteran's claim for service connection for Meniere's disease cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The September 2009 rating decision continued a noncompensable rating for residual scarring of the Veteran's past fibroid removal procedures, pursuant to Diagnostic Code 7699-7819; the disability is rated by analogy and in terms of the residual disability, which is breast skin scarring.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or impairment of function.  The breast fibroid residual scarring is inherently not disfigurement of the head, face, or neck, and she testified in July 2013 that the impairment is the residual scarring and related pain stemming from removal of the breast fibroids.  Accordingly, consideration will be given to whether a compensable rating is warranted under Diagnostic Codes 7801, 7802, 7803, or 7804.

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2013)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Here, as the Veteran's claim for increase was received in February 2009, the amended regulations apply.

Beginning October 23, 2008, Diagnostic Code 7804 assigns a single 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran asserts, to include at the July 2013 Board hearing, that her scar is painful on examination and thus warrants a 10 percent rating.  Although physical examination in June 2009 and February 2011 showed normal skin findings, these records do not reflect that the scar was non-tender on examination, and the Veteran is competent to describe her symptoms of pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  More importantly, the record does not reflect evidence that contradicts her contentions or otherwise undermines her credibility on this matter.  See, c.f., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Therefore, the Board finds that the residual breast fibroid removal scars warrant a 10 percent rating under Diagnostic Code 7804.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's breast fibroid removal residual scars; the pain she experiences in the areas of the scars is among the manifestations contemplated in the rating criteria.  The rating criteria are adequate to rate her scar disability; referral for consideration of extraschedular rating is not warranted.  Further, there is no indication that the aggregate impact of her service-connected disabilities warrants referral for a combined extraschedular rating.


ORDER

New and material evidence having been submitted, the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for Meniere's disease is denied.

A 10 percent rating for fibroids of the breasts, but no greater, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

REMAND

During her July 2013 Board hearing, the Veteran testified that her left knee disability had increased in severity since her last VA examination.  She also indicated that she has received ongoing treatment for her left knee disability from the Tennessee Valley VA Medical Center and the Women's Center (a VA facility), both located in Nashville, Tennessee.  Remand is required so that the outstanding records can be obtained and a VA examination can be conducted to determine the current severity of the Veteran's left knee disability.

Further, the Veteran has claimed entitlement to service connection for an acquired psychiatric disability.  She testified at her July 2013 Board hearing that she was claiming entitlement to service connection for posttraumatic stress disorder (PTSD) on the basis that she experienced sexual harassment during service in two separate capacities.  In this regard, the Board observes that VBMS reflects that the RO sent her a letter specific to sexual trauma in July 2014.  The record does not, however, show that she has been adequately examined to determine whether a diagnosis of PTSD is warranted based on the events claimed in her May 2009 stressor statement, or whether her diagnosed major depressive disorder is related to service or to a service-connected disability, namely her service-connected history of hysterectomy and residuals; remand is required to afford her a VA examination.  

Accordingly, the appeal is REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  After obtaining any outstanding VA treatment records from the Tennessee Valley VA Medical Center and the Women's Center (a VA facility), and associating them with the claims folder, schedule the Veteran for a VA examination to determine the nature and severity of her left knee disability.  The claims folder should be made available to the examiner and all ranges of motion of the right shoulder, both initial and after repetitive motion, must be stated, and compared with the normal ranges of motion. 

The examiner must state if the Veteran has pain during the range of motion testing, and if so, at what degree the pain begins.  Any functional loss noted must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the ranges of motion is further limited.  The examiner should also state whether any left shoulder pain could further limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any present acquired psychiatric disability, to include PTSD.  The examiner is instructed to review the Veteran's May 2009 written stressor statement and the description she gave of her stressor at the July 2013 Board hearing.  If PTSD is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not that the Veteran's PTSD is related to the claimed stressors.  In addition, the examiner should specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity. 

With respect to the Veteran's diagnosed major depressive disorder, the examiner should state whether the major depressive disorder is at least as likely as not (a) directly related to the Veteran's military service, (b) caused by (directly the result of) a service-connected disability, to include her service-connected hysterectomy and residuals, or (c) aggravated by (worsened beyond the natural progression of the condition) a service-connected disability, to include her service-connected hysterectomy and residuals.  .

3.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


